DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-45, 47, 52 are currently pending.  
Priority:  This application is a 371 of PCT/CN2017/081977 (04/26/2017)
and claims foreign priority to CHINA 201610264059.0 (04/26/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, in the reply filed on 3/21/20 is acknowledged.   Applicant also elected the species of SEQ ID NO: 7 (gctcttccgatctnbbbbbtggg) and 11 (gctcttccgatctnbbbbbgttt) as the first primer and SEQ ID NO: 8 (gctcttccgatctndddddtggg) and 12 (gctcttccgatctndddddgttt) as the third primer (N = A or T or C or G).
Double Patenting
Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent No. 11041192 (issuing from the prior application 15/756987). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the same method of amplifying genomic DNA comprising providing a reaction mixture comprising the DNA, primers, nucleotides, and polymerase, and placing the mixture in an amplication system to produce an amplification product.  The patent claims anticipate or render the instant claims obvious because one of ordinary skill in the art would reasonably consider implementing well-known techniques in DNA amplification techniques and readily arrive at the claimed invention.
Applicant previously acknowledged the provisional rejection and stated that a terminal disclaimer will likely be filed upon indication of allowable subject matter.  This rejection is maintained.
Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9617598. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method of amplifying the whole genome of a single cell comprising providing genomic DNA in a reaction vessel, adding primers having a common sequence, a variable sequence and a fixed sequence to the reaction vessel to produce a reaction mixture, wherein the common sequence includes G, T and A but not C, subjecting the reaction mixture to a polymerase reaction to allow amplification and repeating steps to produce amplicons of the genomic DNA.  The patent claims anticipate or render the instant claims obvious because one of ordinary skill in the art would reasonably consider implementing well-known techniques in DNA amplification techniques and readily arrive at the claimed invention.
Applicant previously acknowledged the rejection and stated that a terminal disclaimer will likely be filed upon indication of allowable subject matter.  This rejection is maintained.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12-21, 24, 26, 29, 35, 41-43, 52 are rejected under 35 U.S.C. 103 as being obvious over Xie et al. (US20140200146), Ward et al. (US20090099040) and Bernstein et al. (Epigenetics & Chromatin (2015) 8:27, 9 pages).
Xie teaches methods of amplifying genomic DNA as described in Fig. 1:

    PNG
    media_image1.png
    1023
    710
    media_image1.png
    Greyscale

and claimed therein (i.e. claims 1, 23, 35, 54, Example I-II, etc.).  
Xie teaches A method of amplifying genomic DNA (claim 1), said method comprises: 
(a) providing a first reaction mixture, wherein the first reaction mixture comprises a sample containing the genomic DNA, a plurality of first primers, a mixture of nucleotide monomers, and a nucleic acid polymerase ([0108]-[0113]), 
wherein each of the first primer consists of, in a 5' to 3' orientation, a common sequence and a first variable sequence, or a common sequence, a first spacer sequence and a first variable sequence,
wherein the common sequence is located at 5' end of the first primer, the first variable sequence is located at 3' end of the first primer, said first variable sequence consists of a first random sequence and a fixed sequence at its 3' end (first primer - [0109]:
“NG 5′-GT GAG TGA TGG TTG AGG TAG TGT GGA GNNNNNGGG-3′ ”; claim 2), wherein the first random sequence is, in a 5' to 3' orientation, sequentially Xa1Xa2......Xan, and Xai (i=1 -n) of the first random sequence all belong to a same set, said set is selected from B, or D, or H, or V, wherein B={T, G, C}, D={A, T, G}, H={T, A, C}, V={A, C, G}, wherein Xai represents the ith nucleotide from 5' end of the first random sequence, n is a positive integer selected from 3-20, and wherein said fixed sequence is a base sequence that can improve genome coverage (instant specification [0011]: “a fixed sequence at their 3′ ends, said fixed sequence is a base sequence that can improve genome coverage. In some embodiments, the fixed sequence is selected from the group consisting of CCC, AAA, TGGG, GTTT, GGG, TTT, TNTNG or GTGG”); 
the first reaction mixture further comprises a plurality of third primers, wherein each of the third primer consists of, in a 5' to 3' orientation, the common sequence and a third variable sequence, or the common sequence, a third spacer sequence and a third variable sequence,  wherein the common sequence is located at 5' end of the third primer, the third variable sequence is located at 3' end of the third primer, said third variable sequence consists of a third random sequence and a fixed sequence at its 3' end (third primer - [0109]: “NT 5′-GT GAG TGA TGG TTG AGG TAG TGT GGA GNNNNNTTT-3′ “; claim 2), wherein the third random sequence is, in a 5' to 3' orientation, sequentially Xb1Xb2......Xbi, and Xb (i=1-n), and the third random sequence all belong to a same set, said set is selected from B, or D, or H, or V, wherein B={T, G, C}, D={A, T, G}, H={T, A, C}, V={A, C, G}, and Xb, (i=1-n) and Xai (i=1-n) belong to different sets, wherein Xb; represents the ith nucleotide from 5' end of the third random sequence, n is a positive integer selected from 3-20, and wherein said fixed sequence is a base sequence that can improve genome coverage; 
(b) placing the first reaction mixture in a first thermal cycle program for pre-amplification, to obtain a pre-amplification product ([0111]); 
(c) providing a second reaction mixture, said second reaction mixture comprises said pre- amplification product obtained from step (b), a second primer, a mixture of nucleotide monomers, and a nucleic acid polymerase, wherein the second primer comprises or consists of, in a 5' to 3' orientation, a specific sequence and the common sequence ([0114]-[0116]); 
(d) placing the second reaction mixture in a second thermal cycle program for amplification, to obtain an amplification product ([0117]).  
	Xie teaching in claims 1 and 2 along with the cited portions above correspond to the instantly claimed method wherein Xie’s primers, i.e. of claim 2, correspond to the instant claim’s “first primer” and “third primer”.  Although Xie teaches primers comprising a common, variable, and fixed sequence where the variable sequence is degenerate and the sequences are selected to be non-self-complementary to reduce primer dimerization ([0033]-[0034]), Xie does not specifically teach the instant claim limitation of Xb and Xa belong to different sets.  However, Ward teaches utilizing degenerate sequences in primers from sets of B, D, H, V as in the instant claims to reduce dimerization (claim 1, 5-7, [0003], [0014], Examples).  One of ordinary skill in the art would reasonably consider utilizing the Ward degenerate sequences in the Xie method because it addresses the dimerization issue specifically referred to by Xie.  Thus, one of ordinary skill in the art would combine the two approaches and arrive at the claimed invention.  Furthermore, Bernstein teaches a similar approach utilizing designed primers including a common and variable region in improving NGS techniques (Abstract, Figure 1, Figure S1, Supplemental Tables 1 and 2) which corresponds to the same primers as the elected species.   One of ordinary skill in the art would have reasonably considered utilizing a combined primer with the elements of Xie, Ward, and Bernstein because they all relate to technique for improving NGS through primer design and an improved two-step PCR which also avoids known problems such as primer dimers.  Regarding claims 41-42, Xie teaches analyzing the amplified genomic DNA for cancer.  Regarding claim 43, Xie teaches the DNA is from blastomeres, cultured cells, and extracted gDNA ([0025], [0062] [0099]).  Regarding new claim 52, Ward teaches that the random sequence has the same length (claim 3).
One of ordinary skill in the art following the teaching of Xie would have reasonably considered techniques in primer design that were successful such as using sets of sequences generated from B, D, H, and V, particularly considering Ward teaches the utility of such an approach ([0014]):
It has been discovered that oligonucleotides comprising a mixture of 4-fold degenerate nucleotides, 3-fold degenerate nucleotides, and/or 2-fold degenerate nucleotides have reduced intramolecular and/or intermolecular interactions, while retaining adequate sequence diversity for the representative amplification of a target nucleic acid. These oligonucleotides comprising semi-random regions are able to hybridize to many sequences throughout the target nucleic acid and provide many priming sites for replication and amplification of the target nucleic acid. At the same time, however, these oligonucleotides generally neither self-hybridize to form primer secondary structures nor cross-hybridize to form primer-dimer pairs.

which one of ordinary skill in the art would have recognized would be readily combinable with the Xie’s primers and arrive at the claimed invention.
Regarding any alleged unexpected technical effect of eliminating primer dimers and increases matching to target genomic DNA, Xie and Ward both teach their techniques reduce primer dimer formation as well as target diversity (Ward [0014]: “retaining adequate sequence diversity for the representative amplification of a target nucleic acid”; XIe [0009]: “Methods provided herein minimize amplification bias and provide substantially complete or complete genome coverage of DNA sequencing of genomic DNA”).  Based on the teaching of the prior art, one of ordinary skill in the art would have had an expectation that primer dimers would be reduced while also having good sequencing coverage. 
Response to Applicant Remarks
Applicant argues that the cited art does not teach that the Xa and Xb of the instant claims “belong to different set” – meaning, for example that Xa(n=3): BBB and Xb(n=3):DDD. This argument is not persuasive because one of ordinary skill in the art would have considered Ward’s teaching at [0044]: “the plurality of oligonucleotide primers contacted with the target nucleic acid may be a mixture of degenerate oligonucleotide primers having different sequences” in constructing primers with a “variable sequence” (Ward [0031]: “The plurality of oligonucleotides, therefore, may comprise the following formulas: B2-20, D2-20, H2-20, or V2-20.”) and a “common sequence” (Ward [0032]: “The non-random sequence is located at the 5′ end of each oligonucleotide. In general, the sequence of non-degenerate nucleotides is constant among the oligonucleotides of a plurality. The constant non-degenerate sequence typically comprises a known sequence, such as a universal priming site.”) and arrive at the claimed invention.
Applicant argues that Ward fails to teach “pure 3-fold degenerate nucleotide” and would instead use NXZ mixed types.  This is not persuasive because Ward specifically teaches such a “variable sequence” (Ward [0031]: “The plurality of oligonucleotides, therefore, may comprise the following formulas: B2-20, D2-20, H2-20, or V2-20.”).
Applicant argues that Ward fails to teach a “pure 3-fold degenerate nucleotide belong to difference sets”.  This is not persuasive because Ward specifically teaches “the plurality of oligonucleotide primers contacted with the target nucleic acid may be a mixture of degenerate oligonucleotide primers having different sequences” ([0044]).  Similarly, Applicant’s argument that Ward’s sequence format differs is not persuasive. 
Applicant also argues that Bernstein fails to teach a “pure 3-fold degenerate nucleotide belong to difference sets”.  As detailed supra, one of ordinary skill in the art following the teaching of the cited art including Ward ([0035]: “The semi-random sequence of the degenerate oligonucleotide primers minimizes intramolecular and intermolecular interactions among the plurality of oligonucleotide primers while still providing sequence diversity, thereby facilitating replication of the entire target nucleic acid. Thus, the target nucleic acid may be amplified without compromising the representation of any given sequence and without significant bias (i.e., 3′ end bias)”) would have reasonably considered forming degenerate nucleotide primers and arrive at the claimed invention with a reasonable expectation of success.
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        November 10, 2022 01:43 pm